


Exhibit 10.17

 

EXACT Sciences Corporation

 

Non-Employee Director Compensation Policy

 

The purpose of this Non-Employee Director Compensation Policy of Exact Sciences
Corporation, a Delaware corporation (the “Company”), is to provide a total
compensation package that enables the Company to attract and retain, on a
long-term basis, high caliber directors who are not employees or officers of the
Company or its Subsidiaries.  For purposes of this policy, non-employee
directors shall include any director serving as an executive officer on an
interim basis at the request of the Company’s Board of Directors (the “Board”).

 

In furtherance of this purpose stated above, all non-employee directors shall be
paid stock compensation for services provided to the Company as set forth below:

 

On the date of each annual meeting of the Company’s stockholders, each
non-employee director who is continuing as a director following such annual
meeting shall be granted an annual retainer in common stock of the Company
(“Director Stock”) having a value as set forth below as measured by the closing
sale price of the Company’s common stock on the date of grant:

 

 

 

Annual Retainer
($ value of Restricted
Stock)

 

Chairman of the Board

 

$

52,500

 

Chairman of a Committee

 

$

50,000

 

Director

 

$

40,000

 

 

Upon his or her initial election to the board (or the first trading day
thereafter if the date of election is not a trading day), a new director shall
be granted $25,000 worth of Director Stock as measured by the closing sale price
of the Company’s common stock on the date of grant.

 

All Director Stock granted pursuant to this Director Compensation Policy shall
be deemed fully-vested immediately upon grant.

 

The foregoing compensation is in addition to reimbursement of all out-of-pocket
expenses incurred by directors in attending meetings of the Board.

 

Adopted Effective October 14, 2009

 

--------------------------------------------------------------------------------
